Case: 16-20623      Document: 00514142871         Page: 1    Date Filed: 09/05/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                      No. 16-20623                                 FILED
                                                                           September 5, 2017
                                                                              Lyle W. Cayce
ERIC FLORES,                                                                       Clerk

                                                 Plaintiff-Appellant

v.

LORIE DAVIS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                                 Defendant-Appellee


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:16-CV-2110


Before JOLLY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *
       Eric Flores, Texas prisoner # 2051801, moves for in forma pauperis (IFP)
status to appeal the district court’s dismissal of his 42 U.S.C. § 1983 complaint
on the basis of the three-strikes bar in 28 U.S.C. § 1915(g). However, as there
is no timely notice of appeal in this case, 1 we lack jurisdiction to consider
Flores’s claims. See Bowles v. Russell, 551 U.S. 205, 214 (2007). Accordingly,
this case is DISMISSED with prejudice. Flores’s motion for IFP is DENIED.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.

       1  The notice of appeal was received one week after the deadline with an illegible
postmark. By order dated August 3, 2017, we gave Flores the opportunity to provide evidence
of timely mailing of his notice of appeal. He failed to do so by the deadline given.